EXHIBIT 3
 Permit and Resource Management Department
 County 0f Sonoma
 2550 Ventura Avenue
 Santa Rosa, CA 95403
 Telephone: (707) 565-73 84
 Facsimile: (707) 565-3767
 Todd.Hoffman@Son0ma—County.org




                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                            IN   AND FOR THE COUNTY OF SONOMA

                                                                    gcv~
                                                        Warrant No:         2 6 6 7 46
 In   the   Matter of an Application         for   an   INSPECTION WARRANT
 Inspection    Wanant   for the premises located
 at   4640     Arlington   Ave.,     Santa    Rosa,     (Code Civ. Proc. § 1822.50   et seq.)
 California,    and more particularly described
 as Assessor's Parcel   Number     134—251-063.         Date:


                                                        Time:


                                                        Dept:
                                                   /




THE PEOPLE 0F THE STATE OF CALIFORNIA TO:
            The Sonoma County Permit and Resource Management Department (“PRMD”), Code

Enforcement Division, Sonoma County Sheriff’s Department, County Counsel, the California

Department of Fish and Wildlife, the California Department of Food Agriculture (CDFA), the




 Inspection Warrant
                          PROOF having been made before me by the oral testimony and/or written declarations
            and attachments thereto of PRMD Code Enforcement Inspector Todd Hoffman submitted to the


        J
            Conn on July         3Q 2020;
                          THAT THERE IS CAUSE TO BELIEVE that there exists on at 4640 Arlington Ave.,
        ‘




            Santa Rosa, California, and more particularly described as Assessor's Parcel Number 134-251-063
        1




            (“the Property”), violations             of the Sonoma County Code for unpermitted buildings and                  illegal


        1
            cannabis cultivation; that there            is   authorization for inspection pursuant to         Sonoma County Code

            Section 1-7 with respect to the premises                 named in the     caption above, as required       by the Code of

        ,
            Civil Procedure sections 1822.50                 et. seq.,   and for the issuance of an Inspection Warrant.




                       YOU ARE THEREFORE COMMANDED T0                                            INSPECT, INVESTIGATE,                  AND
    ;
            SEARCH:

                          The   interior   and exterior of the premises located            at   4640 Arlington Ave., Santa Rosa,

            California,       and more particularly described as Assessor's Parcel Number 134-251-063. The parcel
    i




            is   a 4.33 acre parcel that consists of a single family dwelling; a detached two (2) car garage; a barn

    ‘




            complex, which consists of a 100’ x 40’ metal barn, a 40’x 20’ metal barn, and a 20’x20’ barn; and

    '




            several    more accessory structures. The parcel has up to two                   (2) non—permitted navel trailers.       At

            the property line there          is   a nine (9) foot solid     wood   fence and electronic solid       wood   gate.


                        In addition to the interior           and exterior of      all structures, it is   requested that   we be   able to


            search and inspect         all   items 0n and associated to the property including the surrounding grounds


            and any yards, garages, carports, storage areas and sheds, mailboxw, outbuildings and hash

            containers assigned to the above—described premises;                     any vehicles,    trailers,   or motor-homes present


            on the property; and             all   containers therein and thereon           which could contain any of the items
Y




            sought;


                 Inspection   Wanant
                     FOR THE FOLLOWING:

                               (1)    Inspect,   document and photograph the         existing conditions   and County

                                      code violations.


                               (2)    Identify and   document    violations   of local and State building, health and

                                      safety, public health     and environmental laws, and         local building   and

                                      zoning regulations.


                     Representativm of the County of           Sonoma Permit Resource Management Department

        (“PRMD” Sonoma County
                      ,
                                             Sheriff‘s Department,   County Counsel, the California Department of

        Fish and Wildlife, the California Department of              Food and Agiculture (CDFA), the Sonoma

        County Fire and Emergency Services, the Environmental Health Department (“EHS”                       ,
                                                                                                                 Paciﬁc

        Gas and   Electric   (P.G.&   E.),   Sonoma County Animal      Control, and/or other agencies, through their


        employees and contracted agents, to inspect the           interior   and exterior and surrounding premises of

        structures    on the propetty of 4640 Arlington Ave., Santa Rosa, CA, more           particularly described as
    I




        Assessor Parcel     Number     134-251-063.      The Sheriﬁ’s Department may provide          assistance to the

    \




        fullest extent    allowed by law, including but not limited to assistance With forcible enuy, removing


        any obstacles to ingress and egress from the Property, and the use of reasonable force              to   remove

        persons form the Property to prevent interference with the inspection, if necessary.



               THIS INSPECTION shall be reasonably conducted so as to effect as minimal                    an intrusion

        as possible   on the normal operations of the Property and said inspection        shall   be made only

        between the hours of 8:00 am. and 5:00           pm.
‘




                     NOTICE SHALL BE GIVEN to the property owner,                  Ronald Cupp, immediately prior

3
        to the execution    of the Warrant by posting a copy of the warrant on the Property in advance of the




         Inspection   Wanant
            execution herein   and by contacting the Property Owner or the Operators      at the last   known valid

    3
            telephone numbers.

                      The Court ﬁnds that the    authority to conduct the inspection in the presence or absence of

            the owners and occupants of the property    is   reasonably necessary to effectuate the purpose of the

            regulations being enforced.


                      If the Property   Owner is present and refuses   entry,   PRMD—Code Enforcement Division,

            Sonoma County Sheriff’s Department, County Counsel,          the California Department of Fish and


            Wildlife, the California Department of Food      and Agriculture (CDFA), the Sonoma County Fire
I




            and Emergency Services, the Environmental Health Department (“EHS”), P,G.& E, Sonoma

3
            County Animal Control, and their authorized employees and representatives may enter the
j!




            Property notwithstanding the absence or refusal.

                      THIS   WARRANT shall be effective from this date for a period not to exceed fourteen
            (14) days and the      RETURN must be executed within      14 days of service of the   WARRANT.




             Dated: JulyaD, 2020




                                              ADDITIONAL ENDORSEMENTS
                      AUTHORIZATION FOR OTHERS T0 ACCOMPANY
                      FOR GOOD CAUSE SHOWN, representatives of the Sonoma County Sheriffs
            Department, County Counsel, the California Department of Fish and Wildlife, the California
    j:




        i




            Department of Food and Agriculture (CDFA), the Sonoma County Fire and Emergency Services,


              Inspection Warrant
    ‘




        the Environmental Health Department        (“EHS” P,G.&
                                                            ,        E, and   Sonoma Animal     Control   may
        accompany the       PRMD- Code Enforcement Division on the inspection as may be appropriate.




          Dated:    MW, 2020



                    AUTHORIZATION T0 USE REASONABLE FORCE FOR ENTRY
                    FOR GOOD CAUSE SHOWN, pursuant to California Code of Civil Procedure section
‘
        1822.56,    Code Enforcement Inspectors request immediate access         to the property, structures,
‘




        vehicles and motor-homes there within, including but not limited to, removing          any obstacles    to


‘
        ingress   and egress from the Property. In addition,    we request the   assistance of the   Sonoma County

                    Ofﬁce
‘




        Sheriff’s           for those purposes, including but not limited to, the use of reasonable force to


        enter he Property      and to remove persons from the Property to prevent interference with the

‘




        inspection, if necessary.




          Dated:      JulyQ-O, 2020




                    AUTHORIZATION TO EXECUTE IN ABSENCE OF OWNER OR OCCUPANT




         Inspection   Wm'ant
                    FOR GOOD CAUSE SHOWN, the execution of this Inspection Walrant in absence of
        the   owner or occupant is hereby authorized and is reasonably necessary to             effectuate the purpose


    3
        of the regulations being enforced, the Sonoma County Code.




              Dated: July   m, 2020
                                                                                         r1!!!
                                                                                     SUPERI          - .




                   AUTHORIZATION T0 FOREGO TWENTY-FOUR (24) HOURS NOTICE T0

f
        OWNER 0R OCCUPANT
                   FOR GOOD CAUSE SHOWN, a shortened Notice to the Property Owner and/or
        Operator   is   necessary to prevent the destruction of evidence and        is   reasonably necessary to
I




i
        effectuate the purpose of the regulations being enforced, the          Sonoma County Code.         PRMD shall
§
        give notice to the Property Owner, Ronald Cupp,            by calling the   last   known phone numbers     for the


        entity   and   this individual,   and   shall Post the Property before inspection.




                   Dated: Julygo, 2020




                                                                COUNTY OF ONOMA




         Inspection Warrant
